— Appeal by the People from an order of the Supreme Court, Queens County (Agresta, J.), dated November 14, 1984, which, after a hearing, granted the defendant’s motion to suppress certain physical evidence and statements allegedly made by him.
*596Order affirmed.
Under the circumstances herein, Criminal Term properly granted the defendant’s motion to suppress the gun found on his person and his subsequent statements as the fruits of an unlawful search (cf. People v Marsh, 20 NY2d 98; People v Randall, 85 AD2d 754). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.